DETAILED ACTION
In Applicant’s Response filed 12/2/2020, Applicant has amended claims 1-4 and 6-7; cancelled claim 5; and filed an affidavit. Currently, claims 1-4 and 6-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

Oath/Declaration
The Declaration of Dr. Thomas Hasskamp under 37 CFR 1.132 filed 8/8/16 is insufficient to overcome the rejection of the claims based upon Wildemeersch (US 2012/0318276) in view of Mcalister et al (WO2012/088496) as set forth in the Office action for at least the following reasons:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The Office has also noted Declarant’s arguments on pages 2-3 that the design of the
claimed invention “solves the expulsion problem following cesarean section in a manner that an accomplished and experienced doctor would not have proposed” and that “no other professional would have been able to devise this solution” or “would willingly perforate a device through the uterine wall”. However, the Office is not persuaded by these arguments because there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would be unable to solve the problem. See MPEP § 716.04.
The Office has also noted Declarant’s arguments on page 3 that the applicator in the ‘276 application differs from the claimed invention because it is inserted via a conventional, blind insertion method and the applicator will not pierce through the fundus but, instead, is used so that the top of the IUD/IUS will be implanted approximately 5mm in the fundus. The Office is not persuaded by these arguments, however, for at least the following reasons: First, Declarant’s arguments related to insertion via a conventional blind insertion method are not persuasive with respect to claims 1-4 and 6 which are drawn to a device, not a method. Also, with respect to the method recited in claim 7, these arguments are not persuasive because there are no limitations in the claims which require the step of piercing the fundus with an applicator. Additionally, Wildemeersch ‘276 discloses that the applicator comprises a stylet-tip 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
 
Claim Objections
Claims 1 -2 and 6 are objected to because of the following informalities requiring appropriate correction:  
In claim 1: in line 5: “comprises” should be “comprising” and in line 9, “fixation of IUD or IUS” should be amended to recite “fixation of the IUD or IUS”. 
Claim 2 has been provided with an incorrect status identifier because the claim recites that it is “currently amended” but it does not include any underlining/markings to the text that would indicate that changes are being made by amendment. Thus, the status identifier should have been “previously amended”. It has been assumed for purposes of examination that Applicant intended for claim 2 to be treated as being “previously amended” but correction of the status identifier in future communications is necessary in order to clarify of the status of the claims.  
In claim 6, “with tail” should be “with a tail”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wildemeersch (US 2012/0318276) in view of Mcalister et al (WO2012/088496).
claim 1, Wildemeersch discloses an anchoring device (anchoring means – para [0062]) for anchoring of an intrauterine device or intrauterine system to a fundus of the uterus (an IUD comprises an anchoring means to retain to the fundus of the uterine cavity – para [0062]; allows insertion in the wall of the uterus – para [0052] line 6), said device comprising:
an applicator for an IUD or an IUS configured to punctuate the uterus (para [0005});
a frameless IUD or IUS (abstract line 1) comprising an anchoring knot (knot 5), said knot comprising a body (interpreted as the tied/deformed region of the suture thread 3 forming the knot 5) and a noose (loop 12), and a suture (3), wherein said noose (loop 12) is configured to be threaded onto the suture for temporary fixation of the IUD/IUS in the soft muscular tissue (loop 12 is designed to cooperate with an inserter for pushing the knot into the fundal tissue of the uterus – para [0052]) to prevent the intrauterine device or system from being expelled from the uterus (para [0005]).
Wildemeersch does not, however, explicitly disclose anchoring of the IUD to the top (fundus) of a post-Cesarean section uterus. However, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Wildemeersch which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, the anchoring means of Wildemeersch is configured to anchor an IUD to the fundus of a uterus – a post-Cesarean section uterus during use in order to provide contraceptive action to thereby prevent future pregnancies. 
Wildemeersch also does not disclose that the suture is biodegradable. Mcalister, however, teaches tissue anchors made from either non-biodegradable or bio-degradable polymers wherein the biodegradable materials are absorbed into or excreted from the body (para [00051]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the sutures of Wildemeersch from biodegradable materials as taught by Mcalister in order to permit the sutures to be absorbed into or excreted from the body thereby preventing the need for removal of the sutures at a later time.
With respect to claim 2, Wildemeersch in view of Mcalister discloses the invention substantially as claimed (see rejection of claim 1) but Wildemeersch in view of Mcalister does not disclose that the suture is suitable to be tied to the serosa. However, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Wildemeersch in view of Mcalister which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in 
	With respect to claim 3, Wildemeersch in view of Mcalister discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the suture (suture thread 3) is fixed with a metal clip (para [0032]).
	Wildemeersch in view of Mcalister does not, however, disclose that the suture is fixed to the serosa but with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Wildemeersch in view of Mcalister which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, the anchoring means of Wildemeersch is configured to anchor an IUD to a uterus by pushing the anchor in the wall of the uterus (para [0005]) – regardless of whether the anchor is inserted in the fundus or in the serosa, the structure and functionality of the anchoring means will be the same. Thus, the 
With respect to claim 4, Wildemeersch in view of Mcalister discloses the invention substantially as claimed (see rejection of claim 1) and Wildemeersch also discloses that the IUD or IUS comprises a drug delivery rod (hormone releasing IUS; as shown in figures 1 and 4, the knot 5 is located at the top of the device), and a tail at the bottom of the drug delivery rod (as shown in figures 1-4 an excess amount of thread extends beyond the bottom of the device forming a tail).
Wildemeersch does not, however, disclose that the tail at the bottom of the device is for removal of the intrauterine device or intrauterine system from the uterine cavity, but with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Wildemeersch which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, the thread 3 of the device of Wildemeersch is configured such that excess thread extends downwardly from the bottom of the device extending in a direction outwardly from the uterus as shown in figure 3 and is not affixed or attached to the uterine walls and thus is capable of being grasped for removal of the device if desired. Thus, the intended use of the tail at the bottom of the device for easy removal of the intrauterine device or intrauterine 
With respect to claim 6, Wildemeersch in view of Mcalister discloses the invention substantially as claimed (see rejection of claim 4) and Wildemeersch also discloses that the IUD or IUS is a hollow tube (IUS is hormone releasing – claim 18 lines 1-2; the IUS comprises a plurality of hollow cylinders – para [0063-0064]) with a tail (as shown in figures 1-4 an excess amount of thread extends beyond the bottom of the device forming a tail) and anchoring means (an IUD comprises an anchoring means to retain to the fundus of the uterine cavity – para [0062]; allows insertion in the wall of the uterus – para [0052] line 6).
With respect to claim 7, Wildemeersch in view of Mcalister discloses the invention substantially as claimed (anchoring device - see rejection of claim 1). Additionally, Wildemeersch discloses a method for preventing the expulsion of an IUD from the uterus (para [0005]), said method comprising the following steps:
Puncturing the uterus to insert an IUD in the uterus of a patient with an applicator (para [0005]), whereby said IUD is provided with the anchoring device (as in claim 1); 
removing the applicator from the uterus (it is inherent that the applicator is removed from the uterus as it is not configured to be permanently retained within the uterus) and;
threading the noose of the anchoring knot to the serosa with a suture (knot, which includes the suture, is pushed in the wall of the uterus by an applicator – para [0005]).
Wildemeersch does not, however, explicitly disclose that the method is for preventing the expulsion of the IUD from a post-cesarean uterus or that the IUD is inserted immediately post-cesarean. It would have been obvious, however, to use the device of Wildemeersch in this 
	
Response to Amendments/Arguments
Applicant’s amendments and arguments filed 12/2/2020 have been fully considered as follows:

	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 5-9 have been fully considered but are not persuasive. 
Specifically, The Office has noted Applicant’s arguments on page 5 that the claimed invention differs from the prior art because the invention is an applicator with its top provided with means to puncture the fundus of the uterus and a frameless IUS or IUS with an anchoring knot at the top. The Office is not persuaded by these arguments, however, because the claims are drawn to “an anchoring device”, not an applicator. Additionally, there are no limitations in the claims which define that the top of an applicator is provided with means to puncture the fundus of the uterus or a frameless IUS or IUS with an anchoring knot at the top. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office has also noted Applicant’s arguments on page 5 that the claimed invention differs from the prior art because in the claimed invention, the anchoring knot fully perforates the uterine wall and is visible outside the serosa. The Office is not persuaded by these 
 The Office has also noted Applicant’s arguments on page 6 that the claimed invention differs from the prior art because the applicator will not pierce through the fundus but, instead, is used so that the top of the IUD/IUS will be implanted approximately 5mm in the fundus. The Office is not persuaded by these arguments, however, because Wildemeersch ‘276 discloses that the applicator comprises a stylet-tip for pushing the knot in the anchoring thread “in the wall of the uterus” and, therefore, is interpreted as piercing through the fundus in order to anchor the knot “in the wall” of the uterus. Additionally, there is no disclosure in the ‘276 of implanting the IUD/IUS only to approximately 5mm in the fundus. Thus, for at least these reasons, the Office is not persuaded by these arguments.
The Office has also noted Applicant’s arguments on page 6 that figures 3 and 4 clearly show that the knot with loop 12 remains in the tissue which illustrates that the loop will be implanted approximately 5mm in the fundus. The Office is not persuaded by these arguments, however, because there is no disclosure in the ‘276 of implanting the IUD/IUS only to approximately 5mm in the fundus as discussed above.
The Office has also noted Applicant’s arguments on pages 6-7 of the Response that the claimed invention differs from the prior art because the loop cannot be used to attach the IUD/IUS outside of the uterus. The Office is not persuaded by these arguments, however, 
The Office has also noted Applicant’s arguments on pages 7-8 regarding use of the device to pierce the uterus, the Mcalister reference, and the Declaration of Dr. Hasskamp but for at least the same reasons as provided above, the Office is not persuaded by these arguments.
Thus, for at least the reasons provided above, the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cimber (US 5555896) teaches an intrauterine device which includes a holding and positioning rod of resorbable or biodegradable material wherein the resorbable or biodegradable material is, for example, suture material (col 2 lines 6-31) which provides temporary holding and positioning of the device while the uterus reverts to its original size after a pregnancy in order to allow for insertion of the IUD immediately after the pregnancy without the IUD being ejected (Cimber col 1 lines 3-5 and 34-41).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786